Chapter 10514, Acts of 1925, authorizes the County Commissioners of DeSoto County "to issue and sell the bonds of said county in an amount not to exceed $300,000.00, the proceeds thereof to be used to purchase a site and to erect and equip a general hospital in said county." The chancellor enjoined the County Commissioners from purchasing a hospital site and from erecting a hospital. A demurrer to the bill of complaint was overruled and the County Commissioners appealed. *Page 894 
The statute is indefinite and incomplete in that it does not provide that the "general hospital," for the construction of which county bonds are to be sold and county taxes to be levied, is for or shall be used for a county purpose; and the Act does not authorize the County Commissioners to purchase a site or to erect a hospital. Unless the hospital is used for a permissible county purpose, a county tax cannot be levied for its construction or maintenance without violating Section 5, of Article IX, of the State Constitution. The statute does not give the County Commissioners authority to purchase a site or to build a hospital, therefore, the orders appealed from are affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment.